Citation Nr: 0913652	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to herbicide exposure and 
diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from approximately 
November 1962 to August 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2004 rating decision of the 
Cleveland, Ohio regional office (RO) of the Department of 
Veterans Affairs (VA) denying the Veteran's coronary artery 
disease service connection claim.  This decision also granted 
the Veteran's diabetes mellitus, type II service connection 
claim based upon presumptive herbicide exposure. 

The Veteran testified before the undersigned at a hearing at 
the RO (Travel Board) in March 2009, and a transcript of that 
hearing has been associated with the claims folder.

VA received additional evidence in March 2009 that had not 
been previously considered by the agency of original 
jurisdiction (AOJ) in regard to the claims on appeal.  This 
new evidence was accompanied by a waiver of AOJ 
consideration. See 38 C.F.R. § 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for coronary artery disease.  He testified that 
his VA physician had told him that his heart disorder could 
be related to either herbicide exposure or his service-
connected diabetes mellitus.  The VA treatment records show 
treatment for a heart disorder and diabetes mellitus but do 
not include any medical opinion linking the current heart 
disability to service or a service-connected disability.  It 
is noted that presumptive service connection is not warranted 
as heart disease is not among the diseases subject to 
presumptive service connection on the basis of exposure to 
Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  It 
was noted, however, that VA will not concede a nonservice- 
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. § 
3.310(b) (2008)

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, the Veteran has not been 
afforded VA examination regarding the claimed heart disorder.  
However, because there is evidence of a current heart 
disability and he has provided credible testimony of a 
possible medical nexus, a remand for an examination and 
opinion is necessary to adjudicate this claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
cardiology examination, with an 
appropriate examiner.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner should set forth the following:

With regard to the claimed coronary artery 
disease, the examiner should offer an 
opinion as to whether that the Veteran has 
a current diagnosis of coronary artery 
disease and if so, whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that any currently 
coronary artery disease (1) either was 
caused or permanently worsened as a result 
of the Veteran's service-connected 
diabetes mellitus, or (2) is otherwise 
related to service.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation, 
consistent with 38 C.F.R. § 3.310(a).

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the Veteran and any 
representative an appropriate SSOC that 
includes citation to and discussion of any 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



